Citation Nr: 0711049	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder with hysterical features.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The appellant served on active duty from October 1956 to 
April 1958.  

Following a March 2005 decision by the Board of Veterans' 
Appeals (Board) which denied the appellant's claim for an 
increased disability rating for his dysthymic disorder, he 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, 
the Court granted a joint motion for remand filed by both 
parties to the case and vacated the Board's decision, thereby 
returning the appeal to the Board for further appellate 
consideration.  The appellant's attorney filed additional 
argument in support of the appeal with the Board in February 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant receives on-going VA treatment for his service-
connected psychiatric disorder.  The most recent VA treatment 
records contained in the file are dated in 2004, however.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
appellant subsequent to April 2004 for 
inclusion in his claims file.

2.  IF after review of the newly-obtained 
records, adjudicators deem that 
additional medical evaluation would be 
helpful to the adjudication of the 
appellant's claim for an increased 
disability rating, the appellant should 
be afforded a VA psychiatric examination 
to identify all current impairment 
arising from his service-connected 
dysthymic disorder.  All tests and 
studies deemed helpful by the examiner 
should be conducted in connection with 
the examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


